Exhibit 10.14

 

LOGO [g450627logo1.jpg]

December 10, 2012

Mr. Ricardo Anzaldua

[address redacted]

Dear Ricardo:

I am pleased to offer you employment with MetLife Group, Inc. in the position of
Executive Vice President and General Counsel of MetLife, Inc., MetLife Group,
Inc. and Metropolitan Life Insurance Company, subject to the approval of
MetLife’s Compensation Committee and Board of Directors.

In your new role, you will report to me and be based initially in our offices
located at 1095 Avenue of the Americas, New York, New York. Your starting annual
base salary shall be $475,000 payable semi-monthly (on the 15th and last work
day of each month), and we anticipate that your starting date will be
December 17, 2012, or on such other date as you and I agree.

In addition to your base salary, you will be eligible for an award under the
MetLife Annual Variable Incentive Plan (AVIP) and for long-term stock-based
incentive awards. While the actual amount of AVIP and long-term stock-based
incentive awards are discretionary, heavily influenced by company and individual
current and expected performance and vary from year to year, with no amounts or
targets guaranteed, for at least the 2013 performance year, the total annualized
base and target incentive compensation opportunity for which you will be
considered will be approximately $2,225,000 (based on a target AVIP award
opportunity of $550,000 and long-term stock-based target of $1,200,000, which we
anticipate will be a combination of Performance Shares and Stock Options). Each
year AVIP and long-term incentive awards are generally made by the middle of
March, and in order to receive any payment or award grant you must be actively
at work on the date such awards and payments are made as determined by the
applicable plan or program.

Based on the information you provided us, we understand you will forfeit certain
compensation awards from your current employer if you accept employment with us.
With the understanding you shall be joining MetLife late in the 2012 performance
year, and as a result not considered for incentive compensation for such
performance period, I will recommend to MetLife’s Compensation Committee and
Board of Directors that you be offered the following:

 

  •  

A one-time sign-on payment of $500,000, which will be paid to you in the first
paycheck following thirty (30) completed calendar days of service with MetLife.
Please understand that if you voluntarily terminate your employment with us
prior to your first

 

1



--------------------------------------------------------------------------------

  •  

employment anniversary date, you will be required to repay the full amount of
this payment.

 

  •  

A one-time award of $450,000 in MetLife, Inc. Restricted Stock Units effective
on or after the date you begin employment. This award is subject to vesting for
continuous service with MetLife through the third anniversary of the grant date
and the other terms of MetLife’s prevailing Management Restricted Stock Unit
Agreement and the MetLife, Inc. 2005 Stock and Incentive Compensation Plan. The
number of Restricted Stock Units will be determined by dividing this amount by
the closing price of MetLife, Inc. common stock on the grant date, and rounding
up to the nearest whole number of Restricted Stock Units.

Further, in consideration of your need to relocate in connection with this
position, the Company will provide you with up to $10,000 in monthly housing
allowance, which will be grossed-up for all applicable tax withholding (“Housing
Allowance”), for each of the first 12-months of your employment with MetLife. In
order to receive each monthly Housing Allowance, you must be employed out of our
offices located at 1095 Avenue of the Americas and be a MetLife employee on the
first day of each calendar month. The actual amount of monthly Housing Allowance
will be limited to your submitted housing or rental, expense incurred during
that month. You will need to submit receipts or a copy of an executed lease
agreement to substantiate your housing related expenses.

Additionally, provided you purchase a new primary residence on or before
August 31, 2014, you will be eligible for a relocation allowance (“Relocation
Allowance”) in the amount of $150,000, less applicable taxes and other required
wage withholding. This amount will be paid to you in a lump sum as soon as
practicable after your submission of confirmatory documentation showing that you
have purchased a new primary residence, which you must do within 30 days after
your purchase, provided you are still employed with MetLife on the date the
payment is made. Moreover, should you voluntarily terminate your employment
before the first anniversary of your employment start date, you will be required
to repay the full total amount of all Housing Allowances previously paid to you.
Likewise, should you voluntarily terminate your employment within 12-months of
receiving the Relocation Allowance, you will also be required to repay MetLife
the full amount of this payment. You will not have the opportunity to defer
either your Relocation Allowance or Housing Allowance payments.

MetLife has an Executive Stock Ownership Program covering employees at the
Senior Vice President level and above. The program provides that individuals in
these positions should own MetLife, Inc. common stock in an amount at least
equal to a multiple from 2 to 7 times his or her annual base salary rate. At
your executive officer level, you will be responsible for owning 3 times your
annual base salary rate. Ownership includes shares and share equivalents
acquired through our long-term stock-based incentive award programs and other
company sponsored programs such as the MetLife Company Stock Fund of the Savings
and Investment Plan (called “SIP”) and the Auxiliary Savings and Investment
Plan, as well as shares purchased in the open market. While there is no official
time frame for reaching the minimum ownership requirement, you are expected to
hold all “profit shares” you receive from exercising any Stock Options and any
shares you receive (or defer) in payment from Performance Share or Restricted
Stock Unit awards until you meet your expected ownership level.

Under MetLife’s Insider Trading Policy, certain employees must obtain prior
approval from the MetLife, Inc. Corporate Secretary’s office before trading in
MetLife securities, including transactions involving MetLife, Inc. common stock.
You will be subject to these requirements, and you will be notified and given
instructions on how to request clearance for such transactions.

 

2



--------------------------------------------------------------------------------

MetLife has a competitive and comprehensive array of benefits designed to
provide you with choice and flexibility. Under our current program, you will be
eligible for healthcare and dental coverage on the first of the month following
30 days of service. Our current program also provides for limited severance pay
if your employment is involuntarily terminated under certain circumstances. As
an officer subject to the reporting requirements of Section 16 of the Securities
Exchange Act, you are also covered under our current program providing limited
severance pay if your employment ends under certain circumstances following a
change-in-control of MetLife, Inc. Your participation in MetLife’s benefit
programs is subject to the terms of each benefit plan. Basic information about
MetLife’s benefits and eligibility for those programs can be found in the
attached Benefits Overview, and more specific information about your benefits
will be delivered shortly after your employment date. At that time, a member of
the Executive Benefits team will contact you to set up an introductory call to
review all of your benefits-related enrollments.

In addition, you will be given the opportunity to defer select types of
compensation in accordance with the terms of the MetLife deferred compensation
plans. You will receive additional details about compensation eligible for
deferral shortly after your employment date. Please note that your sign-on
payment and sign-on RSU award are not eligible for deferral. Income taxes,
including employment taxes, will be withheld and deposited as appropriate to
each payment type described in this letter. Please review the specific
information that will be provided to you regarding each type of award or program
described in this letter, because tax consequences can vary depending on the
type of payment.

Beginning in 2013, you will be eligible for 22 paid-time-off (PTO) days and 3
Personal/Family days on an annual basis. You will also be provided with ground
transportation services for business and certain personal purposes consistent
with MetLife’s practices for executive officers.

Our offer is contingent on a satisfactory background check, which may include
fingerprinting, professional reference checks, and the successful passing of a
drug-screening test (which should be completed as soon as possible). This offer
is subject to withdrawal if, among other circumstances, the background check,
reference checks or drug-screening test do not meet MetLife requirements. This
offer is also contingent upon your being able to produce evidence of your work
authorization in the United States. If you require sponsorship, please let me
know so we can review available options. Further, if you are restricted or
limited in any way from working for MetLife by the terms of any agreement with
any prior employer, including but not limited to your current employer, it is
critical that you bring this to my attention immediately before accepting this
offer. In accepting this offer, you are making the representation to us that you
are not subject to any such restrictions or limitations.

As a condition of employment, you will be required to sign the attached
Agreement to Protect Corporate Property. This agreement provides MetLife with
measures of protection against the use of client relationships, solicitation of
employees and the safeguarding of confidential and proprietary information
following the discontinuance of your employment with us.

This offer of employment is based on our confidence that your employment with
MetLife will be a mutually rewarding and enriching experience, but it is not an
employment contract, and does not represent a guarantee of continued employment
for any period of time. Employment at MetLife is “employment at will,” which
means that either you or MetLife may terminate the relationship at any time with
or without cause or notice. For the avoidance of doubt, this letter supersedes
any and all other letters previously provided to you, and such other letters are
hereby null and void and of no further effect.

 

3



--------------------------------------------------------------------------------

Ricardo, I look forward to your accepting our job offer, and I am confident you
will be a great addition to the team. There are many opportunities for strong
leaders to contribute to the achievement of our vision and strategic objectives.
I know you will find the position both challenging and rewarding. To accept our
offer, please return one signed copy of this letter and the enclosed Agreement
to Protect Corporate Property to Jill Corsi in the enclosed envelope as soon as
possible. Please feel free to give me a call with any questions that you may
have at (212) 578-0337 or call Frans Hijkoop at (212) 578-6882.

 

Sincerely,

 

I accept this job offer.

By:   /s/ Steven A. Kandarian   By:   /s/ Ricardo Anzaldua   Steven A. Kandarian
    Ricardo Anzaldua  

Chairman, President

& Chief Executive Officer

   

 

4